              Case 3:19-cv-00316 Document 1 Filed 10/30/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


NATIONWIDE MUTUAL INSURANCE                     §
COMPANY,                                        §
                                                §
        Petitioner,                             §
                                                §
V.                                              §     CIVIL ACTION NO. 3:19­cv­00316
                                                §
                                                §
TITO AND SANDRA PORRAS,                         §
                                                §
        Respondents.                            §


                      PETITIONER’S MOTION TO COMPEL APPRAISAL

        COMES NOW, Petitioner Nationwide Mutual Insurance Company (“Petitioner” or

“Nationwide”) and files this Motion to Compel Appraisal as provided by a residential property

policy, and in support thereof would respectfully show the Court as follows:

                                          I.
                             PARTIES/JURISDICTION/VENUE

        1.     Petitioner Nationwide Mutual Insurance Company is an insurance company

organized in the State of Ohio with its principal place of business in Columbus, Ohio.

        2.     Respondents Tito and Sandra Porras (“Respondents”) are individuals residing in

El Paso County, Texas who can be served through their counsel, Mario A. Gonzalez, 1522

Montana Ave., Suite 100, El Paso, Texas 79902.

        3.     This Court has jurisdiction under 28 U.S.C. § 1332 because the parties to this

matter are citizens of different states and the amount in controversy exceeds $75,000, excluding

interest and costs.

        4.     Venue is proper in the Court pursuant to 28 U.S.C. § 1391 (a)(1) and (2) because

PETITIONER’S MOTION TO COMPEL APPRAISAL                                                  Page 1 of 5
7402749v1
00121.964
              Case 3:19-cv-00316 Document 1 Filed 10/30/19 Page 2 of 5



Respondents reside in this district and a substantial part of the events or omissions giving rise to

this request to compel appraisal occurred in this district.

                                              II.
                                       BACKGROUND FACTS

        5.     This matter involves a dispute over the amount of covered damages to

Respondents’ residential property resulting from a weather event reportedly occurring on or

about November 2, 2018.

        6.     Nationwide issued homeowners’ policy no. HO00013728-04 to Tito and Sandra

Porras, effective February 12, 2018 through February 12, 2019. See Policy attached as Exhibit

A. The Policy insures the property located at 16 Silent Crest Dr., El Paso, TX 79902-2160 (the

“Property”). Id.

        7.     Respondents submitted claim number CLM-00044791 to Nationwide on

November 15, 2018. Nationwide timely acknowledged the claim, investigated the loss, and

issued payment in the amount of $24,743.94 for damages to the Property.

        8.     On or about April 25, 2019, Respondents advised Nationwide of their

disagreement about the amount of the loss on the claim. Upon notice of a dispute about

Respondents’ claim, Nationwide timely invoked the appraisal provision of the Policy to resolve

the dispute between the parties regarding the amount of loss.

        9.     Pursuant to the Policy’s appraisal provision, Respondents were required to name a

competent and independent appraiser within twenty (20) days after receiving the written request

from Nationwide. To date, Respondents have refused to name their appraiser and engage in the

appraisal process. Nationwide now requests this Court enforce the Policy’s appraisal provision

by compelling Respondents to engage in appraisal.

                                                 III.

PETITIONER’S MOTION TO COMPEL APPRAISAL                                                   Page 2 of 5
7402749v1
00121.964
               Case 3:19-cv-00316 Document 1 Filed 10/30/19 Page 3 of 5



                               ARGUMENTS & AUTHORITIES

         10.    Appraisal provisions are a condition precedent to filing suit and should be enforced.

State Farm Lloyds v. Johnson, 290 S.W.3d 886, 894-895 (Tex. 2009); Vanguard Underwriters Ins.

Co. v. Smith, 999 S.W.2d 448, 451 (Tex. App. – Amarillo 1999, no pet.). The appraisal provision

binds the parties to have the extent or amount of the loss determined by way of the appraisal

process. In re Allstate County Mutual Ins. Co., 85 S.W.3d 193, 195 (Tex. 2002). If the insurer

compensates the insured according to the appraisal award, there can be no breach of contract,

because the insurer is acting in accordance with the contract. Thus, “denying the appraisals will

vitiate the [insurer’s] ability to defend the breach of contract claim.” In re Allstate, 85 S.W.3d at

196; In re Slavonic Mut. Fire Ins. Assn., 308 S.W.3d 556, 564 (Tex. App.—Houston [14th Dist.]

April 1, 2010, no pet. h.). Appraisal provisions in insurance policies have been repeatedly

enforced by Texas courts. See, e.g., In re Allstate County Mut. Ins. Co., 85 S.W.3d 193 (Tex.

2002).

         11.    The Policy provides, in relevant part:

                PROPERTY CONDITIONS
                (Section I)
                                                  ***
                6.     Appraisal. If you and we fail to agree on the amount of loss, either
                       can request that the amount be set by appraisal. If either makes a
                       written request for appraisal, each will select a competent,
                       independent appraiser and notify the other of the appraiser’s
                       identity within twenty (20) days of receipt of the written request.
                       The two appraisers will then select a competent, impartial umpire.
                       If the two appraisers cannot agree on an umpire within fifteen (15)
                       days, you or we can ask a judge of a court of record in the state
                       where the Residence Premises is located to select a competent,
                       impartial umpire.

                       The appraisers will then set the amount of loss. If the appraisers
                       submit a written report of an agreement to us, the amount agreed
                       upon will be the amount of the loss. If the appraisers fail to agree
                       within a reasonable time, they will submit their differences to the

PETITIONER’S MOTION TO COMPEL APPRAISAL                                                   Page 3 of 5
7402749v1
00121.964
              Case 3:19-cv-00316 Document 1 Filed 10/30/19 Page 4 of 5



                      umpire. Written agreement signed by any two of these three will
                      set the amount of the loss. Each appraiser will be paid by the party
                      selecting that appraiser. Other expenses of the appraisal and the
                      compensation of the umpire will be paid equally by you and us.
                      Any fees for expert witnesses or attorneys will be paid by the party
                      who hires them. Neither the umpire nor the appraisers will have a
                      financial interest that is conditioned on the outcome of the specific
                      matter for which they are called to serve. This is not a provision
                      providing for or requiring arbitration.

                      The appraisers and umpire are only authorized to determine the
                      Actual Cash Value, Replacement Cost, or cost to repair the
                      property that is the subject of the claim. They are not authorized to
                      determine coverage, exclusions, conditions, forfeiture provisions,
                      conditions precedent, or any other contractual issues that may exist
                      between you and us. The appraisal award cannot be used by either
                      you or us in any proceeding concerning coverage, exclusions,
                      forfeiture provisions, conditions precedent, or other contractual
                      issues. However, once contractual liability is admitted or
                      determined, the appraisal award is binding upon you and us. This
                      appraisal process and authority granted to the appraisers and the
                      umpire can only be expanded or modified by written mutual
                      consent signed by you and us.
                                                   ***

        12.    Here, Nationwide properly demanded appraisal under the terms of the Policy after

receiving notice of a dispute and identified Ken Nutt as its appraiser. The parties are at an

impasse because Respondents have refused to participate in the appraisal process and have failed

to identify their appraiser.   Accordingly, consistent with Texas law strongly favoring the

enforcement of appraisal provisions in insurance contracts, this Court should grant Nationwide’s

Motion and compel Respondents to engage in appraisal and designate their appraiser.


                                            IV.
                                        CONCLUSION

        Nationwide stands ready to resolve this dispute as to the amount of the loss through its

unambiguous appraisal provision, which has been properly invoked. Nationwide therefore asks



PETITIONER’S MOTION TO COMPEL APPRAISAL                                                 Page 4 of 5
7402749v1
00121.964
             Case 3:19-cv-00316 Document 1 Filed 10/30/19 Page 5 of 5



this Court to issue an order compelling Respondents to engage in appraisal and name their

appraiser pursuant to the terms of the Policy.



                                                 Respectfully submitted,

                                                 /s/Rhonda J. Thompson _______________________
                                                 Rhonda J. Thompson
                                                 State Bar No. 24029862
                                                 Victoria L. Watson
                                                 State Bar No. 24110514

                                                 THOMPSON, COE, COUSINS AND IRONS, L.L.P.
                                                 700 N. Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 871-8200
                                                 Facsimile: (214) 871-8209
                                                 Email: rthompson@thompsoncoe.com
                                                         vwatson@thompsoncoe.com

                                                 COUNSEL FOR DEFENDANT NATIONWIDE
                                                 MUTUAL INSURANCE COMPANY


                                CERTIFICATE OF SERVICE

       This is to certify that on October 30, 2019, a true and correct copy of the foregoing
instrument was delivered to the following counsel in accordance with the applicable rules of civil
procedure:

        Mario A. Gonzalez
        1522 Montana Ave., Suite 100
        El Paso, Texas 79902
        Fax: (915) 533-0588
        Email: mario@gonzalezlawfirm.com
               Counsel for Respondents

                                                 /s/Victoria L. Watson ________________________
                                                 Rhonda J. Thompson
                                                 Victoria L. Watson




PETITIONER’S MOTION TO COMPEL APPRAISAL                                                 Page 5 of 5
7402749v1
00121.964
